DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot because the new ground of rejection Krause et al. US 5707350 in view of Daniel et al. US 5437630.  Daniel et al. discloses a surgical instrument having a shaft, a cutting member, and an axial adjustment coupling member at a proximal most end of the cutting member and composing a resilient member being a spring (spring 35 at proximal end of shafts, figure 2), the resilient member aligning the cutter and shaft members.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11, 13-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al.  US 5707350 in view of Daniel et al. US 5437630.
Regarding claim 1, Krause discloses a surgical instrument 10 or 110 (Fig. 1-2 or Fig. 7A-B), comprising: 
(a) a shaft 12 or 112 (shaft 12 and 112 are relatively the same, Fig. 1 or 7A) configured to articulate from a first configuration (as shown in Fig. 7A, the shaft 112 is straight) toward a second configuration (as shown in Fig. 7B, the shaft 112 bent), including: 
(i) a distal shaft end 26 (see annotated Fig. 2 below), 
(ii) a proximal shaft end 36 (see annotated Fig. 2 below), 
(iii) a shaft sidewall extending from the distal shaft end to the proximal shaft end and configured to move the distal shaft end relative to the proximal shaft (the entire sidewall of shaft 12, Fig. 1, distal shaft end shown being moved from first configuration to second configuration as shown in figure 7A-B), and 
(iv) a shaft window opening 22 extending through the shaft sidewall (see annotated Fig. 2 below; Col. 4, lin. 26-27); 
(b) a cutting member 14 (inner tube 14, Col. 4, lin. 26-30) disposed within the shaft 12 (Fig. 2)  and configured to cyclically move relative to the shaft (Col. 4, lin. 14-15), wherein the cutting member 14 is further configured to articulate within the shaft from the first configuration toward the second configuration (cutting member 114 of Fig. 7A-B, is similarly to cutting member 14, wherein Fig. 7A shows the straight cutting member 114 – first configuration, and Fig. 7B shows the bending cutting member 114 – second configuration), including: 
(i) a distal member end (see annotated Fig. 2 below), 
(ii) a proximal member end (see annotated Fig. 2 below), 
(iii) a member sidewall extending from the distal member end to the proximal member end and configured to move the distal member end relative to the proximal member end (the member sidewall of the inner cutting member 14 (Fig. 2) or 114 (Fig. 7A)),  
(iv) a cutting window opening 24 extending through the member sidewall and configured to align with the shaft window during cyclical movement relative thereto and receive a tissue for cutting (Fig. 2 or Fig. 7A-B, the cutting window opening 24 of the inner cutting member, Col. 4, lin. 11-15 and 26-34), and 
(c) an axial adjustment coupling 42 (Fig. 2) longitudinally securing the shaft relative to the cutting member (Fig. 2, Col. 4, lin. 34-37) and configured to longitudinally move the proximal member end relative to the proximal shaft end (Col. 4, lin. 35-45, Col. 9, lin. 43-49) while articulating the shaft and the cutting member from the first configuration toward the second configuration to inhibit movement of the distal member end relative to the distal shaft end for maintaining alignment between the shaft window opening and the cutting window opening (The axial adjustment coupling 42 is coupled to the inner cutting member at one end and coupled to a motor (such as 52) to drive to rotation of the axial adjustment coupling and the proximal end of inner cutting member 14/114. Fig. 2 and 7A-B show the cutting window is aligned with the shaft window for severing a tissue, also while articulating the shaft and the cutting member from the first configuration (straight) to the second configuration (bent), the distal member end (of the inner cutting member) and the distal shaft end (of the shaft) maintain their positions so that the shaft window and the cutting window are aligned).

    PNG
    media_image1.png
    311
    894
    media_image1.png
    Greyscale

Krause fails to disclose wherein the axial adjustment coupling includes a resilient member being proximally located relative to the proximal member end, the proximal member end being a proximal most end of the cutting member. 
Daniel et al. discloses a surgical instrument (figure 1) having a shaft 13 and a cutting member  (figure 3, cutting edge 42), and an axial adjustment coupling (coupled within handpiece HP, figure 2), the coupling comprising a resilient member (spring member 35) being proximally located relative to a proximal member end, the proximal member end being a proximal most end of the cutting member, wherein the spring member positions the cutting member within the shaft distal end (column 5, lines 46-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Krause, with a resilient spring member, as a known substitution  in the art for providing a coupling member having a spring for positioning the cutting member within the shaft distal end to maintain proper relative axial position during cutting.
Regarding claim 2, Krause further discloses wherein the cutting member 14/114 further includes a suction lumen extending longitudinally therethrough and in fluid communication with the cutting window opening (Col. 2, lin. 43-49; Col. 7, lin. 55-67), wherein the cutting window opening is configured to align with the shaft opening during cyclical movement relative thereto such that the cutting window opening and the shaft opening are in fluid communication for suctioning the tissue therethrough (Col. 7, lin. 55-67 and Col. 8, lin. 1-9).
Regarding claim 3, Krause further discloses wherein the axial adjustment coupling 42 longitudinally biases the distal member end toward the distal shaft end (42 secures to the inner cutting member’s proximal end and holds the inner cutting member 14 disposed within the shaft 12, and at the same time the distal member end of the inner cutting member 14 is longitudinally biases toward the distal shaft end of the shaft 12 at the flexible region 16 by the springs 72).
Regarding claim 4, Krause further discloses further comprising at least a portion of a motorized drive assembly 52 (Col. 4, line 40-43), wherein the axial adjustment coupling 42 rotatably secures the cutting member 14/114 (Col. 4, line 35-38) relative to the at least the portion of the motorized drive assembly to inhibit relative rotation therebetween (Col. 4, line 40-43, motorized drive assembly 52 determine the rotations of the axial adjustment coupling 42).
Regarding claim 11, Krause further discloses wherein at least a portion of the shaft configured to articulate is formed from a flexible material (Col. 4, lin. 53-60, shaft 12 is made of 304 stainless steel which is a well-known pliable and flexible material).
Regarding claim 13, Krause further discloses further comprising a body assembly 50 including a motorized drive assembly 52 (Fig. 6, Col. 4, lin. 39-47), wherein the shaft and the cutting member distally extend from the body assembly 50 (Fig. 6, Col. 4, lin. 39-47).
Regarding claim 14, Krause further discloses wherein the motorized drive assembly 52 includes a drive output member 44, and wherein the axial adjustment coupling 42 rotatably secures the cutting member 14/114 relative to the drive output member 44 to inhibit relative rotation therebetween (Col. 4, lin. 35-46, drive output member 44 fits the axial adjustment coupling 42 (which rotatably secures to the cutting member 14/114) within the body assembly 50 wherein the relative rotation is being controlled by the motorized drive assembly 52).
Regarding claim 15, Krause further discloses wherein the shaft 12 is a shaft tube and the cutting member 14 is a cutting member tube (Col. 4, lin. 11-25, shaft 12 and cutting member are tubes).
Regarding claim 16, Krause discloses a surgical instrument 10 or 110 (Fig. 1-2 or Fig. 7A-B), comprising: 
(a) a body assembly 50 including a motorized drive assembly 52 having a drive output member 44 52 (Fig. 2 and Fig. 6, Col. 4, lin. 35-47); 
(b) a shaft 12 or 112 (shaft 12 and 112 are relatively the same, Fig. 1 or 7A) distally extending from the body assembly 50 (Fig. 6) and configured to articulate from a straight configuration (Fig. 7A) toward an articulated configuration (Fig. 7B), including: 
(i) a distal shaft end 26 (see annotated Fig. 2 above), 
(ii) a proximal shaft end 36 (see annotated Fig. 2 above), 
(iii) a shaft sidewall extending from the distal shaft end to the proximal shaft end and configured to move the distal shaft end relative to the proximal shaft end (the entire sidewall of shaft 12 or 112, Fig. 1, 7A-B), and 
(iv) a shaft window opening 22 extending through the shaft sidewall; 
(c) a cutting member 14 (inner tube 14, Col. 4, lin. 26-30) disposed within the shaft 12 (Fig. 2) and configured to cyclically move relative to the shaft 12 (Col. 4, lin. 14-15), wherein the cutting member is further configured to articulate within the shaft from the straight configuration toward the articulated configuration (cutting member 114 of Fig. 7A-B, is similarly to cutting member 14, wherein Fig. 7A shows the straight cutting member 114 – straight configuration, and Fig. 7B shows the bending cutting member 114 – articulated configuration), including: 
(i) a distal member end (see annotated Fig. 2 above), 
(ii) a proximal member end (see annotated Fig. 2 above), 
(iii) a member sidewall extending from the distal member end to the proximal member end and configured to move the distal member end relative to the proximal member end (the member sidewall of the inner cutting member 14 (Fig. 2) or 114 (Fig. 7A)), 
(iv) a cutting window opening 24 extending through the member sidewall and configured to align with the shaft window during cyclical movement relative thereto and receive a tissue for cutting (Fig. 2 or Fig. 7A-B, the cutting window opening 24 of the inner cutting member, Col. 4, lin. 11-15 and 26-34), and 
(d) an axial adjustment coupling 42 (Fig. 2) wherein the axial adjustment coupling 42 longitudinally secures the shaft 12 relative to the cutting member 14 and rotatably securing the cutting member 14 relative to the drive output member 44 (Fig. 2, Col. 4, lin. 35-47), while articulating the shaft and the cutting member from the straight configuration toward the articulated configuration to inhibit movement of the distal member end relative to the distal shaft end for maintaining alignment between the shaft window opening and the cutting window opening ( Col. 4, lin. 35-45, the axial adjustment coupling 42 is coupled to the inner cutting member at one end and coupled to a motorized drive assembly 52 at the other end in order to rotate the axial adjustment coupling and the proximal end of inner cutting member 14/114. Fig. 2 and 7A-B show the cutting window is aligned with the shaft window for severing a tissue, also while articulating the shaft and the cutting member from the first configuration (straight) to the articulated configuration (bent), the distal member end (of the inner cutting member) and the distal shaft end (of the shaft) maintain their positions so that the shaft window and the cutting window are aligned).
Krause fails to disclose wherein the axial adjustment coupling includes a resilient member having a spring, the resilient member biases the distal member end toward the distal shaft end  and the axial adjustment coupling is configured to longitudinally compress the resilient member to allow the proximal member end to move in a proximal direction relative to the proximal shaft.
Daniel et al. discloses a surgical instrument (figure 1) having a shaft 13 and a cutting member  (figure 3, cutting edge 42), and an axial adjustment coupling (coupled within handpiece HP, figure 2), the coupling comprising a resilient member (spring member 35) the spring member positions the cutting member within the shaft distal end (column 5, lines 46-61) the resilient member biases the distal member end toward the distal shaft end, and the axial adjustment coupling is configured to longitudinally compress the resilient member to allow the proximal member end to move in a proximal direction relative to the proximal shaft (spring 35 is a compression spring which is compressed by the coupling, or handpiece HP, to align cutting member with the window and distal end, column 5, lines 46-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Krause, with a resilient spring member, as a known substitution  in the art for providing a coupling member having a compression spring for positioning the cutting member within the shaft distal end to maintain proper relative axial position during cutting.
Regarding claim 21, Krause discloses a surgical instrument 10 or 110 (Fig. 1-2 or Fig. 7A-B), comprising: 
(a) a shaft 12 or 112 (shaft 12 and 112 are relatively the same, Fig. 1 or 7A) configured to articulate from a first configuration (as shown in Fig. 7A, the shaft 112 is straight) toward a second configuration (as shown in Fig. 7B, the shaft 112 bent), including: 
(i) a distal shaft end 26 (see annotated Fig. 2 above), 
(ii) a proximal shaft end 36 (see annotated Fig. 2 above), 
(iii) a shaft sidewall extending from the distal shaft end to the proximal shaft end and configured to move the distal shaft end relative to the proximal shaft end (the entire sidewall of shaft 112, Fig. 7A-B), and 
(iv) a shaft window opening 22 extending through the shaft sidewall (Fig. 1 or Fig. 7A or Capture 1 below and Col. 4, lin. 26-27); 
(b) a cutting member 14 (inner tube 14, Col. 4, lin. 26-30) disposed within the shaft 12 (Fig. 2)  and configured to cyclically move relative to the shaft (Col. 4, lin. 14-15), wherein the cutting member 14 is further configured to articulate within the shaft from the first configuration toward the second configuration (cutting member 114 of Fig. 7A-B, is similarly to cutting member 14, wherein Fig. 7A shows the straight cutting member 114 – first configuration, and Fig. 7B shows the bending cutting member 114 – second configuration), including: 
(i) a distal member end (see annotated Fig. 2 above), 
(ii) a proximal member end (see annotated Fig. 2 above), 
(iii) a flexible portion positioned between the distal member end and the proximal member end (figure 2, flexible portion 16)
(iv) a member sidewall extending from the distal member end to the proximal member end and configured to move the distal member end relative to the proximal member end (the member sidewall of the inner cutting member 14 (Fig. 2) or 114 (Fig. 7A)),  
(v) a cutting window opening 24 extending through the member sidewall and configured to align with the shaft window during cyclical movement relative thereto and receive a tissue for cutting (Fig. 2 or Fig. 7A-B, the cutting window opening 24 of the inner cutting member, Col. 4, lin. 11-15 and 26-34), and 
(c) an axial adjustment coupling 42 (Fig. 2) longitudinally securing the shaft relative to the cutting member (Fig. 2, Col. 4, lin. 34-37) and configured to longitudinally move the proximal member end relative to the proximal shaft end (Col. 4, lin. 35-45, Col. 9, lin. 43-49) while articulating the shaft and the cutting member from the first configuration toward the second configuration to inhibit movement of the distal member end relative to the distal shaft end for maintaining alignment between the shaft window opening and the cutting window opening (The axial adjustment coupling 42 is coupled to the inner cutting member at one end and coupled to a motor (such as 52) to drive to rotation of the axial adjustment coupling and the proximal end of inner cutting member 14/114. Fig. 2 and 7A-B show the cutting window is aligned with the shaft window for severing a tissue, also while articulating the shaft and the cutting member from the first configuration (straight) to the second configuration (bent), the distal member end (of the inner cutting member) and the distal shaft end (of the shaft) maintain their positions so that the shaft window and the cutting window are aligned), the axial adjustment coupling is proximally located relative to the flexible portion (figure 2, coupling 42 is at proximal end, flexible portion 16 is at the distal end).
Krause fails to disclose the axial adjustment coupling being configured to maintain a predetermined longitudinal distance between the distal shaft end and the distal member end. 
Daniel et al. discloses a surgical instrument (figure 1) having a shaft 11 and a cutting member  (figure 3, cutting edge 42), and an axial adjustment coupling (coupled within handpiece HP having a resilient member, spring 35; figure 2), the adjustment coupling is configured to maintain a predetermined longitudinal distance between the distal shaft end and the distal member end (spring 35 is a compressed to align cutting member with the window and distal end, the compression pushes the inner portion 40 to be placed against the distal end portion 14 of the outer member 11 to maintain the proper positioning, column 5, lines 46-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Krause, with an axial adjustment coupling, as taught be Daniel et al., for positioning the cutting member within the shaft distal end at a predetermined position to maintain proper relative axial positioning during cutting.

Claim(s) 5-10, 17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al.  US 5707350 in view of Daniel et al. US 5437630, as discussed above, and further in view of Stevens-Wright et al., US 5462527.
Regarding claim 5, Krause discloses wherein the shaft 12 is configured to articulate from the first configuration (Fig. 7A), but Krause fails to disclose the shaft being articulate from the first configuration toward a third configuration, and wherein the cutting member is further configured to articulate within the shaft from the first configuration toward the third configuration. 
Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the combination of Krause so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Regarding claim 6, Stevens-Wright further teaches wherein the first configuration is a first straight configuration (Fig. 13b), wherein the second configuration is a first articulated configuration (Fig. 13a), and wherein the third configuration is a second articulated configuration (Fig. 13c), and wherein the second articulated configuration is bent opposite from the first articulated configuration (Figs. 13a and 13c).
Regarding claims 7 and 8, Krause fails to disclose an articulation mechanism operatively connected to the shaft and the cutting member and configured to articulate the shaft and the cutting member from the first configuration toward the second configuration.
Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52), the articulation mechanism includes an elongate member (cables 32) connected to the shaft and wherein the elongate member is configured to be pulled and thereby articulate the shaft from the first configuration (straight) toward the second configuration (bent left/right/up/down).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the combination of Krause so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Regarding claim 9, Krause indeed discloses wherein the shaft sidewall (sidewall of the shaft 12) is configured to engage the member sidewall (sidewall of the cutting member 14) while moving from the first configuration (straight configuration of Fig. 7A) toward the second configuration (bent configuration of Fig. 7B) to urge the cutting member from the first configuration toward the second configuration (Fig. 7A-B).
Regarding claim 10, Krause further discloses further comprising a body assembly 50 having the shaft 12 and the cutting member 14 distally extending therefrom 50 (Fig. 6, Col. 4, lin. 39-47), but fails to disclose wherein the articulation mechanism further includes an articulation input positioned on the body assembly and operatively connected to the elongate member, wherein the articulation input is configured to selectively urge the elongate member to direct the shaft from the first configuration toward the second configuration.
Stevens-Wright further teaches the articulation mechanism having an articulation input 92 (Fig. 13a-c) wherein the articulation input 92 is positioned inside the body assembly (which is a housing similar to 50 of Krause device) and operatively connected to the cables/elongate member 32, wherein 92 is configured to urge the elongate member to direct the shaft from the first configuration (straight) to the second configuration (bent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the combination of Krause so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Regarding claim 17, Krause fails to disclose an articulation mechanism having an elongate member connected to the shaft, and wherein the elongate member is configured to be pulled and thereby articulate the shaft from the straight configuration toward the articulated configuration.
Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively from a straight configuration to a bent/articulated configuration in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the of the combination of Krause so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Regarding claims 22 and 23, Krause fails to disclose a pair of cables arranged on opposite sides of the shaft, wherein the pair of cables are configured to transmit force in tension and compression to articulate the shaft from a first configuration to a second configuration.
Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four push pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft (apply force in tension and compression) in left-right proximal bending and/or up-down distal bending of the flexible shaft (Col. 4, lin. 15-52, Col. 7, lin. 1-20). This articulation mechanism allows the user to manipulate the shaft effectively in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52), wherein the pair of cables includes a first cable and a second cable (32a/b, Col. 4, lin. 15-52, Col. 7, lin. 1-20), wherein the first cable is pulled, and the second cable is pushed to articulate the shaft from the first position to the second position (Col. 7, lin. 1-20), or wherein the first cable is pushed, and the second cable is pulled to articulate the shaft from the first position to the third position (Col. 4, lin. 43-52, Stevens-Wright discloses the articulation mechanism using the push pull cables to allow the user to manipulate the shaft effectively in any direction (any position) if desired).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the combination of Krause so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al.  US 5707350 in view of Daniel et al. US 5437630 as discussed above, and further in view of Schmitz et al. US 2014/0148729A1.
Regarding claim 12, Krause fails to disclose wherein at least a portion of the shaft configured to articulate has a plurality of gaps positioned longitudinally there along, wherein the plurality of gaps is respectively configured to at least partially close together in the second configuration.
However, Schmitz teaches a similar device, in the same field of endeavor, a tissue removal device, wherein the device having an outer shaft 344 (Fig. 23) and an inner cutting shaft (Claim 1). The outer shaft that has a plurality of cuts/gaps 400/410 (Fig. 24) which are respectively configured to at least partially close together when the outer shaft being bent (a second configuration; wherein the first configuration is the shaft being straight). One of ordinary skill in the art would understand that when the cut tube (such as the outer shaft) is bent, a bent portion of the cut tube has more separated gaps (i.e., gaps positioned along outer edge of curve) and another bent portion of the cut tube has more closed gaps (i.e., gaps positioned along inner edge of curve). For having these cuts/gap 400/410, the shaft becomes more flexible to form a curve ([0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shaft of the combination of Krause to include the cut/gap patterns as taught and suggested by Schmitz in order to enhance the flexibly of the outer shaft when it is being bent or curved.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771